

113 S2070 IS: Smarter Approach to Nuclear Expenditures Act
U.S. Senate
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2070IN THE SENATE OF THE UNITED STATESFebruary 27, 2014Mr. Markey (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo reduce the number of nuclear-armed submarines operated by the Navy, to prohibit the development
			 of a new long-range penetrating bomber aircraft, to prohibit the
			 procurement of new intercontinental ballistic missiles, and for other
			 purposes.1.Short titleThis Act may be cited as the
			 Smarter Approach to Nuclear
			 Expenditures Act.2.FindingsCongress finds the following:(1)The Berlin Wall fell in 1989, the Soviet Union no longer exists, and the Cold War is over. The
			 nature of threats to the
			 national security and military interests of the United States has changed.
			 However, the United States continues to maintain an enormous arsenal of
			 nuclear
			 weapons and delivery systems that were devised with the Cold War in
			 mind.(2)The current nuclear arsenal of the United
			 States includes approximately 5,000 total nuclear warheads, of which
			 approximately 2,000 are deployed with three delivery components:
			 long-range
			 strategic bomber aircraft, land-based intercontinental ballistic missiles,
			 and
			 submarine-launched ballistic missiles. The bomber fleet of the United
			 States
			 comprises 93 B–52 and 20 B–2 aircraft. The United States maintains 450
			 intercontinental ballistic missiles. The United States also maintains 14
			 Ohio-class submarines, up to 12 of which are deployed at sea. Each of
			 those
			 submarines is armed with up to 96 independently targetable nuclear
			 warheads.(3)This Cold War-based approach to nuclear
			 security comes at significant cost. Over the next 10 years, the United
			 States will spend hundreds of billions of dollars maintaining its nuclear
			 force. A substantial decrease in spending on the nuclear arsenal of the
			 United
			 States is prudent for
			 both the budget and national security.(4)The national security interests of the
			 United States can be well served by reducing the total number of deployed
			 nuclear warheads and their delivery systems, as stated by the Department
			 of Defense’s June 2013 nuclear policy guidance entitled, Report on Nuclear Employment Strategy of the United States. This guidance found that force levels under the Treaty on Measures for the Further Reduction and
			 Limitation of Strategic Offensive Arms, signed on April 8, 2010, and
			 entered into force on February 5, 2011, between the United States and the
			 Russian Federation (commonly known as the New START Treaty) are more than adequate for what the United States needs to fulfill its national security objectives and that the force can be reduced by up to 1/3 below levels under the New START Treaty to 1,000 to 1,100 warheads.(5)Even without additional reductions in deployed strategic warheads, the United States can save tens
			 of billions of dollars by deploying those warheads more efficiently on
			 delivery systems and by deferring production of new delivery systems until
			 they are needed.(6)Economic security and national security are
			 linked and both will be well served by smart defense spending. Admiral
			 Mike
			 Mullen, Chairman of the Joint Chiefs of Staff, stated on June 24, 2010,
			 Our national debt is our biggest national security threat and on
			 August 2, 2011, stated, I haven’t changed my view that the
			 continually increasing debt is the biggest threat we have to our national
			 security..(7)The Government Accountability Office has
			 found that there is significant waste in the construction of the nuclear
			 facilities of the National Nuclear Security Administration of the
			 Department of
			 Energy.3.Reduction in
			 nuclear forces(a)Prohibition on
			 new long-Range penetrating bomber aircraftNotwithstanding any other provision of law,
			 none of the funds authorized to be appropriated or otherwise made
			 available for
			 any of fiscal years 2014 through 2023 for the Department of Defense may be
			 obligated or expended for the research, development, test, and evaluation
			 or
			 procurement of a long-range penetrating bomber aircraft.(b)Prohibition on
			 F–35 nuclear missionNotwithstanding any other provision of law,
			 none of the funds authorized to be appropriated or otherwise made
			 available for
			 fiscal year 2014 or any fiscal year thereafter for the Department of
			 Defense or
			 the Department of Energy may be used to make the F–35 Joint Strike Fighter
			 aircraft capable of carrying nuclear weapons.(c)Reduction in the
			 B61 life extension programNotwithstanding any
			 other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2014 or any fiscal year
			 thereafter for
			 the Department of Defense or the Department of Energy may be obligated or
			 expended until the Secretary of Defense and the Secretary of Energy
			 jointly certify to Congress that the total cost of the B61 life extension
			 program has been reduced to not more than $5,000,000,000.(d)Termination of w78 life extension programNotwithstanding any other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2014 or any fiscal year
			 thereafter for the Department of Defense or the Department of Energy may
			 be obligated or expended for the W78 life extension program.(e)Reduction of
			 nuclear-Armed submarinesNotwithstanding any other provision of law,
			 beginning in fiscal year 2020, the forces of the Navy shall include not
			 more
			 than eight ballistic-missile submarines available for
			 deployment.(f)Limitation on
			 SSBN–X submarinesNotwithstanding any other provision of
			 law—(1)none of the funds authorized to be
			 appropriated or otherwise made available for any of fiscal years 2014
			 through
			 2023 for the Department of Defense may be obligated or expended for the
			 procurement of an SSBN–X submarine; and(2)none of the funds authorized to be
			 appropriated or otherwise made available for fiscal year 2024 or any
			 fiscal
			 year thereafter for the Department of Defense may be obligated or expended
			 for
			 the procurement of more than eight such submarines.(g)Reduction of
			 submarine-Launched ballistic missilesNotwithstanding any
			 other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2014 or any fiscal year
			 thereafter for
			 the Department of Defense may be obligated or expended to maintain more
			 than
			 250 submarine-launched ballistic missiles.(h)Prohibition on
			 new intercontinental
			 ballistic missileNotwithstanding any
			 other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for any of fiscal years 2014 through 2023 for
			 the Department of Defense may be obligated or expended for the research,
			 development, test, and evaluation or procurement of a new intercontinental
			 ballistic missile.(i)Termination of
			 Mixed Oxide
			 Fuel Fabrication Facility projectNotwithstanding any other provision of law,
			 none of the funds authorized to be appropriated or otherwise made
			 available for
			 fiscal year 2014 or any fiscal year thereafter for the Department of
			 Defense or
			 the Department of Energy may be obligated or expended for the Mixed Oxide
			 Fuel Fabrication Facility project.(j)Termination of Chemistry and Metallurgy Research Building replacement projectNotwithstanding section 4215 of the Atomic Energy Defense Act (50 U.S.C. 2535) or any other
			 provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2014 or any fiscal year
			 thereafter for the Department of Defense or the Department of Energy may
			 be obligated or expended to replace the Chemistry and Metallurgy Research
			 Building at Los Alamos National Laboratory, Los Alamos, New Mexico.(k)Termination of Uranium Processing FacilityNotwithstanding any other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2014 or any fiscal year
			 thereafter for the Department of Defense or the Department of Energy may
			 be obligated or expended for the Uranium Processing Facility located at
			 the Y–12 National Security Complex, Oak Ridge, Tennessee.(l)Termination of medium extended air defense systemNotwithstanding any other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2014 or any fiscal year
			 thereafter for the Department of Defense may be obligated or expended for
			 the medium extended air defense system.4.Reports
			 required(a)Initial
			 reportNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense
			 and
			 the Secretary of Energy shall jointly submit to the appropriate committees
			 of
			 Congress a report outlining the plan of each Secretary to carry out
			 section
			 3.(b)Annual
			 reportNot later than March
			 1, 2015, and annually thereafter, the Secretary of Defense and the
			 Secretary
			 of Energy shall jointly submit to the appropriate committees of Congress a
			 report outlining the plan of each Secretary to carry out section 3,
			 including
			 any updates to previously submitted reports.(c)Annual nuclear
			 weapons accountingNot later
			 than September 30, 2015, and annually thereafter, the President shall
			 transmit
			 to the appropriate committees of Congress a report containing a
			 comprehensive
			 accounting by the Director of the Office of Management and Budget of the
			 amounts obligated and expended by the Federal Government for each nuclear
			 weapon and related nuclear program during—(1)the fiscal year covered by the report;
			 and(2)the life cycle of such weapon or
			 program.(d)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—(1)the Committee on Armed Services, the
			 Committee on Foreign Relations, the Committee on Appropriations, and the
			 Committee on Energy and Natural Resources of the Senate; and(2)the Committee on Armed Services, the
			 Committee on Foreign Affairs, the Committee on Appropriations, the
			 Committee on
			 Energy and Commerce, and the Committee on Natural Resources of the House
			 of
			 Representatives.